                    Case 2:18-cv-01397-RCM Document 17 Filed 02/14/19 Page 1 of 3



                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAYLOR F., individually and as parent and                CIVIL ACTION – LAW
natural guardian of T. F., a minor,
                                                         No. 2:18-cv-01397-RCM
                               Plaintiff,
                                                         MAGISTRATE JUDGE ROBERT C. MITCHELL
                        v.

LAWRENCE COUNTY, LAWRENCE COUNTY                         Electronically Filed
CHILDREN AND YOUTH SERVICES and JOSHUA
LAMANCUSA, individually and in his official
capacity,

                               Defendants.               JURY TRIAL DEMANDED


                                     MOTION TO WITHDRAW AS ATTORNEY


               Undersigned counsel respectfully requests this Court withdraw the appearance of

Jeffrey Cohen for the following reason:



               1.       Jeffrey Cohen has left the law firm of JonesPassodelis, PLLC effective February

13, 2019.



               2.       Defendants, LAWRENCE COUNTY, LAWRENCE COUNTY CHILDREN AND YOUTH

SERVICES and JOSHUA LAMANCUSA, individually and in his official capacity, will continue to be

represented by Marie Milie Jones and the law firm of JonesPassodelis, PLLC.




{W0159472.1}
                Case 2:18-cv-01397-RCM Document 17 Filed 02/14/19 Page 2 of 3



               WHEREFORE, undersigned counsel respectfully requests this Court withdraw the

appearance of Jeffrey Cohen for the above reason.




                                               JONESPASSODELIS, PLLC


                                               By: s/Marie Milie Jones
                                                  MARIE MILIE JONES, ESQUIRE
                                                  PA I.D. #49711

                                                  Gulf Tower, Suite 3410
                                                  707 Grant Street
                                                  Pittsburgh, PA 15219
                                                  Phone: (412) 315-7272
                                                  Fax: (412) 315-7273
                                                  E-Mail: mjones@jonespassodelis.com

                                                  Counsel for Defendants




{W0159472.1}
                Case 2:18-cv-01397-RCM Document 17 Filed 02/14/19 Page 3 of 3



                                        CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing

document has been forwarded to all counsel of record by:

                                         U.S. First Class Mail, Postage Paid
                                  _____ Hand Delivery
                                  _____ Certified Mail, Return Receipt Requested
                                  _____ Facsimile Transmittal
                                  _____ UPS Delivery
                                    X    Electronic Filing/E-Mail


at the following address:




                                    Alexander H. Lindsay, Jr., Esquire
                                    James Andrew Salemme, Esquire
                                       The Lindsay Law Firm, P.C.
                                   110 East Diamond Street, Suite 301
                                            Butler, PA 16001




                                                JONESPASSODELIS, PLLC


Date: February 14, 2019                          s/Marie Milie Jones
                                                MARIE MILIE JONES, Esquire

                                                Counsel for Defendants




{W0159472.1}
